--------------------------------------------------------------------------------

Exhibit 10.1



FORM OF VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made as of October 12, 2020, by and
among (i) AMCI Acquisition Corp., a Delaware corporation (the “Purchaser”), (ii)
Advent Technologies Inc., a Delaware corporation (the “Company”), and (iii) the
undersigned stockholder (“Holder”) of the Company.  Any capitalized term used
but not defined in this Agreement will have the meaning ascribed to such term in
the Merger Agreement.
 
WHEREAS, on or about the date hereof, the Purchaser, the Company, AMCI Merger
Sub Corp., a Delaware corporation and a wholly-owned subsidiary of the Purchaser
(“Merger Sub”), and the other parties named therein, have entered into that
certain Agreement and Plan of Merger (as amended from time to time in accordance
with the terms thereof, the “Merger Agreement”), pursuant to which Merger Sub
will merge with and into the Company, with the Company continuing as the
surviving entity (the “Merger”), and as a result of which, among other matters,
all of the issued and outstanding capital stock of the Company as of the
Effective Time shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, in exchange for the right to receive the
Merger Consideration as set forth in the Merger Agreement, all upon the terms
and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the DGCL;
 
WHEREAS, the Board of Directors of the Company has (a) approved and declared
advisable the Merger Agreement, the Ancillary Documents, the Merger and the
other transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of the Company and its shareholders (the “Company Shareholders”)
and (c) recommended the approval and the adoption by each of the Company
Shareholders of the Merger Agreement, the Ancillary Documents, the Merger and
the other Transactions; and
 
WHEREAS, as a condition to the willingness of the Purchaser to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and in
view of the valuable consideration to be received by Holder thereunder, and the
expenses and efforts to be undertaken by the Purchaser and the Company to
consummate the Transactions, the Purchaser, the Company and Holder desire to
enter into this Agreement in order for Holder to provide certain assurances to
the Purchaser regarding the manner in which Holder is bound hereunder to vote
any shares of capital stock of the Company which Holder beneficially owns, holds
or otherwise has voting power (the “Shares”) during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Merger, the Ancillary Documents and the Transactions.
 
NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:
 
1.          Covenant to Vote in Favor of Transactions.  Holder agrees, with
respect to all of the Shares:
 

--------------------------------------------------------------------------------

(a)          during the Voting Period, at each meeting of the Company
Shareholders or any class or series thereof, and in each written consent or
resolutions of any of the Company Shareholders in which Holder is entitled to
vote or consent, Holder hereby unconditionally and irrevocably agrees to be
present for such meeting and vote (in person or by proxy), or consent to any
action by written consent or resolution with respect to, as applicable, the
Shares (i) in favor of, and adopt, the Merger, the Merger Agreement, the
Ancillary Documents, any amendments to the Company’s Organizational Documents,
and all of the other Transactions (and any actions required in furtherance
thereof), (ii) in favor of the other matters set forth in the Merger Agreement,
and (iii) to vote the Shares in opposition to: (A) any Acquisition Proposal and
any and all other proposals (x) for the acquisition of the Company, (y) that
could reasonably be expected to delay or impair the ability of the Company to
consummate the Merger, the Merger Agreement or any of the Transactions, or (z)
which are in competition with or materially inconsistent with the Merger
Agreement or the Ancillary Documents; (B) other than as contemplated by the
Merger Agreement, any material change in (x) the present capitalization of the
Company or any amendment of the Company’s Organizational Documents or (y) the
Company’s corporate structure or business; or (C) any other action or proposal
involving any Target Company that is intended, or would reasonably be expected,
to prevent, impede, interfere with, delay, postpone or adversely affect in any
material respect the Transactions or would reasonably be expected to result in
any of the conditions to the Closing under the Merger Agreement not being
fulfilled;
 
(b)          to execute and deliver all related documentation and take such
other action in support of the Merger, the Merger Agreement, any Ancillary
Documents and any of the Transactions as shall reasonably be requested by the
Company or the Purchaser in order to carry out the terms and provision of this
Section 1, including, without limitation, (i) execution and delivery to the
Company of a Letter of Transmittal and the Transmittal Documents, (ii) delivery
of Holder’s Company Certificate(s) (or a Lost Certificate Affidavit in lieu of
the Company Certificate(s)), duly endorsed for transfer, to the Company and any
related documents as may be reasonably requested by the Company or the
Purchaser, (iii) any actions by written consent of the Company Shareholders
presented to Holder, and (vi) any applicable Ancillary Documents (including, if
applicable, a Lock-Up Agreement and a Non-Competition Agreement), customary
instruments of conveyance and transfer, and any consent, waiver, governmental
filing, and any similar or related documents;
 
(c)          not to deposit, and to cause their Affiliates not to deposit,
except as provided in this Agreement, any Shares owned by Holder or his/her/its
Affiliates in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the Company and the Purchaser in connection with the
Merger Agreement, the Ancillary Documents and any of the Transactions;
 
(d)          except as contemplated by the Merger Agreement or the Ancillary
Documents, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of, any shares of the Company
capital stock in connection with any vote or other action with respect to the
Transactions, other than to recommend that shareholders of the Company vote in
favor of adoption of the Merger Agreement and the Transactions and any other
proposal the approval of which is a condition to the obligations of the parties
under the Merger Agreement (and any actions required in furtherance thereof and
otherwise as expressly provided by Section 1 of this Agreement); and
 
(e)          to refrain from exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to the Merger, the
Merger Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the DGCL.
 
2.          Grant of Proxy. Holder, with respect to all of the Shares, hereby
irrevocably grants to, and appoints, the Purchaser and any designee of the
Purchaser that is an Affiliate, officer or director of Purchaser (determined in
the Purchaser’s reasonable discretion) as Holder’s attorney-in-fact and proxy,
with full power of substitution and resubstitution, for and in Holder’s name, to
vote, or cause to be voted (including by proxy or written consent, if
applicable) any Shares owned (whether beneficially or of record) by Holder. The
proxy granted by Holder pursuant to this Section 2 is irrevocable for the term
of this Agreement and is granted in consideration of the Purchaser entering into
this Agreement and the Merger Agreement and incurring certain related fees and
expenses. Holder hereby affirms that such irrevocable proxy is coupled with an
interest by reason of the Merger Agreement and, except upon the termination of
this Agreement in accordance with Section 5(a), is intended to be irrevocable.
Holder agrees, until this Agreement is terminated in accordance with Section
5(a), to vote its Shares in accordance with Section 1 above.
 
2

--------------------------------------------------------------------------------

3.          Other Covenants.
 
(a)          No Transfers.  Holder agrees that during the Voting Period it shall
not, and shall cause its Affiliates not to, without the Purchaser’s prior
written consent, (A) offer for sale, sell (including short sales), transfer,
tender, pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Shares; (B) grant any proxies or powers of attorney with respect
to any or all of the Shares; (C) permit to exist any lien of any nature
whatsoever (other than those imposed by this Agreement, applicable securities
Laws or the Company’s Organizational Documents, as in effect on the date hereof)
with respect to any or all of the Shares; or (D) take any action that would have
the effect of preventing, impeding, interfering with or adversely affecting
Holder’s ability to perform its obligations under this Agreement.  The Company
hereby agrees that it shall not permit any Transfer of the Shares in violation
of this Agreement.  Holder agrees with, and covenants to, the Purchaser and the
Company that Holder shall not request that the Company register the Transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any Shares during the term of this Agreement without the prior
written consent of the Purchaser, and the Company hereby agrees that it shall
not effect any such Transfer.
 
(b)          Permitted Transfers.  Section 3(a) shall not prohibit a Transfer of
Shares by Holder (i) to any  family member or trust for the benefit of any
family member, (ii) to any stockholder, member or partner of Holder, if an
entity, (iii) to any Affiliate of Holder, or (iv) to any person or entity if and
to the extent required by any non-consensual Order, by divorce decree or by
will, intestacy or other similar Applicable Law, so long as, in the case of the
foregoing clauses (i), (ii) and (iii), the assignee or transferee agrees to be
bound by the terms of this Agreement and executes and delivers to the parties
hereto a written consent and joinder memorializing such agreement.  During the
term of this Agreement, the Company will not register or otherwise recognize the
transfer (book-entry or otherwise) of any Shares or any certificate or
uncertificated interest representing any of Holder’s Shares, except as permitted
by, and in accordance with, this Section 3(b).
 
(c)          Changes to Shares.  In the event of a stock dividend or
distribution, or any change in the shares of capital stock of the Company by
reason of any stock dividend or distribution, stock split, recapitalization,
combination, conversion, exchange of shares or the like, the term “Shares” shall
be deemed to refer to and include the Shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction. 
Holder agrees during the Voting Period to notify the Purchaser and the Company
promptly in writing of the number and type of any additional Shares acquired by
Holder, if any, after the date hereof.
 
(d)          Compliance with Merger Agreement.  Holder agrees to not during the
Voting Period take or agree or commit to take any action that would make any
representation and warranty of Holder contained in this Agreement inaccurate in
any material respect.  Holder further agrees that it shall use its commercially
reasonable efforts to cooperate with the Purchaser to effect the Merger, all
other Transactions, the Merger Agreement, the Ancillary Documents and the
provisions of this Agreement.  During the Voting Period, Holder shall not
authorize or permit any of its Representatives to, directly or indirectly, take
any action that the Company is prohibited from taking pursuant to Section 5.2 of
the Merger Agreement (unless the Purchaser shall have consented thereto).
 
3

--------------------------------------------------------------------------------

(e)          Registration Statement.  During the Voting Period, Holder agrees to
provide to the Purchaser, the Company and their respective Representatives any
information regarding Holder or the Shares that is reasonably requested by the
Purchaser, Company or their respective Representatives for inclusion in the
Registration Statement.
 
(f)          Publicity.  Holder shall not issue any press release or otherwise
make any public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and the
Purchaser. Holder hereby authorizes the Company and the Purchaser to publish and
disclose in any announcement or disclosure required by the SEC, Nasdaq or the
Registration Statement (including all documents and schedules filed with the SEC
in connection with the foregoing), Holder’s identity and ownership of the Shares
and the nature of Holder’s commitments and agreements under this Agreement, the
Merger Agreement and any other Ancillary Documents.
 
4.          Representations and Warranties of Holder.  Holder hereby represents
and warrants to the Purchaser and the Company as follows:
 
(a)          Binding Agreement.  Holder (i) if a natural person, is of legal age
to execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable.  This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles).  Holder understands and acknowledges that the Purchaser is entering
into the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.
 
(b)          Ownership of Shares.  As of the date hereof, Holder has beneficial
ownership over the type and number of the Shares set forth under Holder’s name
on the signature page hereto, is the lawful owner of such Shares, has the sole
power to vote or cause to be voted such Shares, and has good and valid title to
such Shares, free and clear of any and all pledges, mortgages, encumbrances,
charges, proxies, voting agreements, liens, adverse claims, options, security
interests and demands of any nature or kind whatsoever, other than those imposed
by this Agreement, applicable securities Laws or the Company’s Organizational
Documents, as in effect on the date hereof.  There are no claims for finder’s
fees or brokerage commission or other like payments in connection with this
Agreement or the transactions contemplated hereby payable by Holder pursuant to
arrangements made by Holder.  Except for the Shares and other securities of the
Company set forth under Holder’s name on the signature page hereto, as of the
date of this Agreement, Holder is not a beneficial owner or record holder of
any: (i) equity securities of the Company, (ii) securities of the Company having
the right to vote on any matters on which the holders of equity securities of
the Company may vote or which are convertible into or exchangeable for, at any
time, equity securities of the Company or (iii) options, warrants or other
rights to acquire from the Company any equity securities or securities
convertible into or exchangeable for equity securities of the Company.
 
4

--------------------------------------------------------------------------------

(c)          No Conflicts.  No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby.  None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Shares
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.
 
(d)          No Inconsistent Agreements.  Holder hereby covenants and agrees
that, except for this Agreement, Holder (i) has not entered into, nor will enter
into at any time while this Agreement remains in effect, any voting agreement or
voting trust with respect to the Shares inconsistent with Holder’s obligations
pursuant to this Agreement, (ii) has not granted, nor will grant at any time
while this Agreement remains in effect, a proxy, a consent or power of attorney
with respect to the Shares and (iii) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.
 
5.          Miscellaneous.
 
(a)          Termination. Notwithstanding anything to the contrary contained
herein, this Agreement shall automatically terminate, and none of the Purchaser,
the Company or Holder shall have any rights or obligations hereunder, upon the
earliest to occur of (i) the mutual written consent of the Purchaser, the
Company and Holder, (ii) the Effective Time (following the performance of the
obligations of the parties hereunder required to be performed at or prior to the
Effective Time), and (iii) the date of termination of the Merger Agreement in
accordance with its terms.  The termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at law or in equity) against
another party hereto or relieve such party from liability for such party’s
breach of any terms of this Agreement.  Notwithstanding anything to the contrary
herein, the provisions of this Section 5(a) shall survive the termination of
this Agreement.
 
(b)          Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns.  This Agreement
and all obligations of Holder are personal to Holder and may not be assigned,
transferred or delegated by Holder at any time without the prior written consent
of the Purchaser and the Company, and any purported assignment, transfer or
delegation without such consent shall be null and void ab initio.
 
(c)          Third Parties.  Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or thereto or
a successor or permitted assign of such a party.
 
5

--------------------------------------------------------------------------------

(d)          Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to in
Section 5(g). Nothing in this Section 5(d) shall affect the right of any party
to serve legal process in any other manner permitted by applicable law.
 
(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5(e).
 
(f)          Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (ii) the term “including” (and with correlative meaning
“include”) shall be deemed in each case to be followed by the words “without
limitation”; (iii) the words “herein,” “hereto,” and “hereby” and other words of
similar import shall be deemed in each case to refer to this Agreement as a
whole and not to any particular section or other subdivision of this Agreement;
and (iv) the term “or” means “and/or”. The parties have participated jointly in
the negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
 
(g)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
6

--------------------------------------------------------------------------------

If to the Purchaser, to:


AMCI Acquisition Corp.
975 Georges Station Road, Suite 900
Greensburg, PA 15601
Attn: William Hunter
Telephone No.: (203) 856-7285
Email: whunter@amcigroup.com
with a copy (which will not constitute notice) to:


Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:  Stuart Neuhauser, Esq.
          Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:  sneuhauser@egsllp.com
             mgray@egsllp.com
If to the Company, to:


Advent Technologies Inc.
One Mifflin Place
119 Mt Auburn Street, Suite 400
Cambridge, MA 02138
Attn: James F. Coffey
Telephone No.: (857) 264-7035
Email:  jcoffey@advent.energy
with a copy (which will not constitute notice) to:


Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attn:     Carl Marcellino, Esq.
Paul D. Tropp, Esq.
Facsimile No.:  (212) 596-9090
Telephone No.:  (212) 841-0623
(212) 596-9515
Email:  Carl.Marcellino@ropesgray.com
             Paul.Tropp@ropesgray.com


If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and the Purchaser (and each of their
copies for notices hereunder).



 
(h)          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Purchaser, the Company and the Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.
 
(i)          Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.
 
7

--------------------------------------------------------------------------------

(j)          Specific Performance. Holder acknowledges that its obligations
under this Agreement are unique, recognizes and affirms that in the event of a
breach of this Agreement by Holder, money damages will be inadequate and the
Company and the Purchaser will not have an adequate remedy at law, and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by Holder in accordance with their specific
terms or were otherwise breached. Accordingly, the Company and the Purchaser
shall be entitled to an injunction or restraining order to prevent breaches of
this Agreement by Holder and to enforce specifically the terms and provisions
hereof, without the requirement to post any bond or other security or to prove
that money damages would be inadequate, this being in addition to any other
right or remedy to which such party may be entitled under this Agreement, at law
or in equity.
 
(k)          Expenses.  Each party shall be responsible for its own fees and
expenses (including the fees and expenses of investment bankers, accountants and
counsel) in connection with the entering into of this Agreement, the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby; provided, that in the event of any Action arising out of or
relating to this Agreement, the non-prevailing party in any such Action will pay
its own expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.
 
(l)          No Partnership, Agency or Joint Venture.  This Agreement is
intended to create a contractual relationship among Holder, the Company and the
Purchaser, and is not intended to create, and does not create, any agency,
partnership, joint venture or any like relationship among the parties hereto or
among any other Company shareholders entering into voting agreements with the
Company or the Purchaser.  Holder has acted independently regarding its decision
to enter into this Agreement.  Nothing contained in this Agreement shall be
deemed to vest in the Company or the Purchaser any direct or indirect ownership
or incidence of ownership of or with respect to any Shares.
 
(m)          Further Assurances.  From time to time, at another party’s request
and without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.
 
(n)          Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary
Document.  Notwithstanding the foregoing, nothing in this Agreement shall limit
any of the rights or remedies of the Purchaser or any of the obligations of
Holder under any other agreement between Holder and the Purchaser or any
certificate or instrument executed by Holder in favor of the Purchaser, and
nothing in any other agreement, certificate or instrument shall limit any of the
rights or remedies of the Purchaser or any of the obligations of Holder under
this Agreement.
 
(o)          Counterparts; Facsimile.  This Agreement may also be executed and
delivered by facsimile or electronic signature or by email in portable document
format in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 

 
The Purchaser:
     
AMCI ACQUSITION CORP.
       
By:

 
Name:
   
Title:
         
The Company:
 
 
ADVENT TECHNOLOGIES INC.
       
By:

 
Name:
   
Title:
 



{Signature Page to Voting Agreement}

--------------------------------------------------------------------------------

Holder:
     
[
]      
By:
   
Name:
   
Title:
   



Number and Type of Shares:



Shares of Company Common Stock:
   




   
Shares of Company Preferred Stock (indicate each series of Company Preferred
Stock):

   
     
Address for Notice:
 



Address:
   




           



Facsimile No.:
         
Telephone No.:
   



Email:
:
 





{Signature Page to Voting Agreement}

--------------------------------------------------------------------------------